— In a neglect proceeding, petitioner appeals from an order of the Family Court, Nassau County, entered August 21, 1978, which dismissed the petition. Order mofified, on the law, by adding thereto provi*949sions that petitioner supply respondents with a homemaker and that respondents participate in therapy sessions. As so modified, order affirmed, without costs or disbursements. Petitioner’s evidence consisted of an admission by the mother that she had slapped the infant across the face, and observations made of the mother feeding the child in an abnormal manner. In addition, a psychiatrist diagnosed the mother as a schizophrenic paranoid type who could harm the baby by neglectful, but not willful, acts. Petitioner, however, presented no evidence of past physical or emotional injury to the child. Petitioner has thus failed to establish that the infant is a neglected child within the meaning of subdivision (f) of section 1012 of the Family Court Act. The possibility of an accidental injury does not warrant removal of the child from the home. The mother, however, does have a problem and the child should not be left in the mother’s care without other supervision. The parents should therefore accept in their home a homemaker supplied by petitioner and participate in therapy sessions. Suozzi, J. P., O’Connor, Gulotta and Cohalan, JJ., concur.